Case 1:21-cr-10076-WGY Document 1-1 Filed 03/04/21 Page 1 of 2

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. a Investigating Agency FBI
City _Boston Related Case Information:
County Suffolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number 20-MJ-5141-JGD
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

Defendant Name Mehdi Belhassan Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) Wesley Chapel, Florida

Birth date (Yr only): 1970 SSN (last4#):_8281 Sex M __ Race: Causcasian Nationality: US Citizen

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA _Kriss Basil Bar Number if applicable _673074
Interpreter: [| Yes No List language and/or dialect:
Victims: [Vlves [_|No If yes, are there multiple crime victims under 18 USC§3771(d)(2) Yes [ | No
Matter to be SEALED: Yes [_] No
[V | Warrant Requested [| Regular Process [ | In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[_ ]Already in Federal Custody as of in

[_ ]Already in State Custody at [_ |Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: [| Complaint | _|Information Indictment

Total # of Counts: [ |Petty ______ [_|Misdemeanor —_—_ =. Felony

Continue on Page 2 for Entry of U.S.C. Citations

[ | I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 03/04/2021 Signature of AUSA: & a a.
Case 1:21-cr-10076-WGY Document 1-1 Filed 03/04/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers

Wire Fraud
Set1 18 U.S.C. § 1343 One and Two

 

 

Aggravated Identity Theft
Set2 18U.S.C. § 1028A(a)(1) Three

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
